—Appeal by the defendant *680from (1) a judgment of the Supreme Court, Queens County (Clabby, J.), rendered July 24, 1995, convicting him of attempted rape in the first degree and rape in the second degree, upon his plea of guilty, and imposing sentence, and (2) an amended judgment of the same court, also rendered July 24, 1995, revoking a sentence of probation previously imposed by the same court (Posner, J.), upon a finding that he had violated a condition thereof, upon his admission, and imposing a sentence of imprisonment upon his previous conviction of attempted burglary in the second degree. By decision and order of this Court dated November 24, 1997, the matter was remitted to the Supreme Court, Queens County, to hear and report on the defendant’s motion to withdraw his plea, and the appeal was held in abeyance in the interim (see, People v Cruz, 244 AD2d 564). The Supreme Court has filed its report.
Ordered that the judgment and the amended judgment are affirmed.
Under the circumstances of this case, the defendant was not denied the meaningful representation of counsel, and the Supreme Court properly denied his motion to vacate his guilty plea (see, People v Ford, 86 NY2d 397, 404; People v Barton, 200 AD2d 888). Pizzuto, J. P., Santucci, Joy and Florio, JJ., concur.